DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 4, 7, 18 and 21 are objected to because of the following informalities: 
Claims 4, 7, 18 and 21 are missing periods to indicate the end of the claims. 
Claim 1 (line 30) contains a period indicating the end of the claim. 
Claim 15(line 30) contains a period indicating the end of the claim.
Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 23 has been renumbered to claim 12.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “user authentication at a remote management server based on user input login information and prior to initiating a transaction using a non-browser based application executing on a mobile device”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim 1 recites in part, 
“sends a list of products to a non-browser based application, wherein the non-browser based application is a mobile operating system platform based mobile application with a graphical user interface that is preinstalled or downloaded and installed on a mobile device, wherein the graphical user interface includes a graphical icon, the mobile device including a mobile device display, a mobile device processor, a mobile device wireless radio transceiver configured to support voice and data interactions through a first wireless communication…; 
receives a transaction purchase request from a user from the non-browser based application, wherein the non-browser based application receives the transaction purchase request via the mobile device display of the mobile device; 
receives information related to the identification code associated with a user and the information related to a password; 
upon receipt of the information related to the identification code associated with the user and the information related to the password, authenticating the user” 
However, the claim fails to include that user authentication is performed at a remote management server based on user input login information received and transmitted via a non-browser based application operating on a user’s mobile device. The non-browser based application receives user input login information via the non-browser based application, transmits the user input login information to the remote management server, and the remote server authenticates the user. This is performed prior to initiating a transaction and it allows for credentials, service access and privileges (which controls the behavior of the client) to be transferred and locally cached on the mobile communication device. See U.S. Patent Appl. Pub. No. 2009/0124234, paragraphs 0003 & 0016. 
This feature is critical or essential to the practice of the invention but not included in the claim(s). 
Claim 15 recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale.
Claims 2-14 and 16-28 are rejected based on their dependence on claims 1 or 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites in part, 
…the remote management server 
…receives, at the non-browser based application, an identification of one or more products selected from the list of products from the non-browser based application…, 
receives, at the non-browser based application, a transaction purchase request from the non-browser based application, wherein the non-browser based application receives the transaction purchase request… 
It is unclear how the remote management server receives “an identification of one or more products selected from a list of products” and “transaction purchase request” at a non-browser based application operating thereon. In other words, it appears the non-browser based application is located on the remote management server and is used to receive “an identification of one or more products selected from a list of products” and “transaction purchase request”. However, the “non-browser based application” is preinstalled or downloaded and installed on a mobile device. 
Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
Claim 15 recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale.
Claims 2-14 and 16-28 are rejected based on their dependence on claims 1 or 15.

Claim 8 recites the limitation "the digital artifact" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the wireless network" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-18 and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9-19, 22-26, 29-32 and 35 of U.S. Patent No. 10,825,007 (hereinafter ‘007). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application and claims 1, 2, 6, 9-19, 22-26, 29-32 and 35 of ‘007 discloses a method, apparatus and computer program product for processing, at a transaction server, a transaction originating from a non-browser based application executing on a mobile device. 

U.S. Patent Appl. No. 17/084,524
U.S. Patent No. 10,825,007
1. A method for processing a transaction, comprising: 

receiving, at a transaction server, a payment method that corresponds to an identification code associated with a user from a remote management server, 

wherein prior to receiving the payment method that corresponds to the identification code associated with the user from the remote management server, the remote management server 

sends a list of products to a non-browser based application, wherein the non-browser based application is a mobile operating system platform based mobile application with a graphical user interface that is preinstalled or downloaded and installed on a mobile device, wherein the graphical user interface includes a graphical icon, the mobile device including a mobile device display, a mobile device processor, a mobile device wireless radio transceiver configured to support voice and data interactions through a first wireless communication channel, and a mobile device wireless fidelity (Wi-Fi) transceiver, 

receives, at the non-browser based application an identification of one or more products selected from the list of products from the non-browser based application, wherein the non-browser based application receives the identification of the one or more products selected from the list of products through user input via the mobile device display; 

receives a transaction purchase request from a user from the non-browser- based application, wherein the non-browser based application receives the transaction purchase request via the mobile device display of the mobile device, 

receives information related to the identification code associated with a user and the information related to a password; 

upon receipt of the information related to the identification code associated with the user and the information related to the password, authenticating the user; and 

transmits the payment method that corresponds to the identification code associated with the user to the transaction server, 

processing, at the transaction server, the transaction using the payment method; and

sending, from the transaction server, a transaction verification to the remote management server, wherein the transaction verification indicates that the transaction has processed and further wherein after receiving the transaction verification, the remote management server downloads the one or more products to the mobile device.
1. A method for processing a transaction, comprising: 

receiving, at a transaction server, a payment method that corresponds to an identification code associated with a user from a remote management server, wherein 

prior to receiving the payment method that corresponds to the identification code associated with the user from the remote management server, the remote management server 

sends a list of products to a non-browser based application generated screen generated by a non-browser based application with a graphical user interface that is downloaded and installed on a mobile device for display with a mobile device display of the mobile device, wherein the non-browser based application only generates a non-browser based application generated screen, the non-browser based application generated screen corresponding to a specific screen or area of the non-browser based application, the mobile device including the mobile device display, a mobile device processor, a mobile device wireless radio transceiver configured to support voice and data interactions through a first wireless communication channel, and a mobile device wireless fidelity (Wi-Fi) transceiver, 

receives, at the non-browser based application generated screen, an identification of one or more products selected from the list of products from the non-browser based application generated screen, wherein the non-browser based application generated screen receives the identification of the one or more products selected from the list of products through user input via the mobile device display; 

receives a transaction purchase request from a user from the non-browser based application generated screen, wherein the non-browser based application generated screen receives the transaction purchase request via the mobile device display of the mobile device 

receives user input login information including an identification code associated with the user from the non-browser based application generated screen, wherein the non-browser based application generated screen stored on the mobile device receives the user input login information via a mobile device display of the mobile device; 

upon receipt of the user input login information, authenticating, at the remote management server, the user associated with the user input login information; and 

transmits the payment method that corresponds to the identification code associated with the user to the transaction server; 

processing, at the transaction server, the transaction using the payment method; and 

sending, from the transaction server, a transaction verification to the remote management server, wherein the transaction verification indicates that the transaction has processed and further wherein after receiving the transaction verification, the remote management server downloads the one or more products to the mobile device. 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application No. 14/253,648 (now U.S. Patent No. 10,825,007), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 1-28 are allowable over prior art as there has not been any prior art references or combination there that has been identified to read over the claimed invention.
None of the prior art, single or in combination, teaches a non-browser based application operating on a mobile device for processing a transaction between the mobile device and a remote management server. The non-browser based application receives product selection and user login information for transmission to the remote management server. The remote management server authenticates the user and processes the transaction via a transaction server using a payment method, as recited in claims 1 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687